DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Specification, the following amendments are made:
	On page 1, paragraph [0001], replace “xx/xxxxxx” with --16/805,100--.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
	Per independent claim 1, Rao et al. [“Weighted Euclidean distance based approach as a multiple attribute decision making method for plant or facility layout design selection”, 2011] (hereinafter “Rao”) teaches determining the weighted distance of alternatives from the most favorable to least favorable situation using the weighted Euclidean distance based approach.  However, no known prior art teaches or sufficiently suggest applying the weighted value to calculate a Euclidean distance is in response to a request to backup a file, or that the weighted Euclidean distance calculated is between the backed up file and a next consecutive file, wherein the 
	Per independent claims 8 and 15, the claims are the machine-readable medium and system claims corresponding to method claim 1, and are allowed for the same reasons mutatis mutandis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).

Primary Examiner
Art Unit 2138

30 November 2021